DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-25 are previously or currently cancelled. Claims 26-45 are pending, of which all pending claims are rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As to Step-1 test: result-YES (an apparatus). 
Claims 26-31 are related to a process or method and thus, the claims pass Step-1 test. 

As to Step-2A test: result-NO (Abstract idea of itself).
Claims 26-31 are rejected as not being directed to patent eligible subject matter because the claims are directed to a judicial exception, specifically the recitations of “generate a demodulation reference signal (DMRS) sequence based on a pseudo-noise (PN) sequence”; “map the DMRS sequence onto resource elements (REs) of a control resource set (CORESET), according to a frequency first mapping for one or more physical resource blocks (PRBs)..”, “initialization of the PN sequence is a function at least of a first value and one or more indices corresponding respectively to the one or more OFDM symbols…” are directed to a mathematical procedure for converting one form of mathematical representation to another and therefore the claims are directed to an abstract idea. 
The claim recites the steps of “generate a demodulation reference signal (DMRS) sequence …”; “map the DMRS sequence…”, “according to a frequency first mapping for…”, wherein “initialization of the PN sequence” , which is an abstract idea similar to the concepts that have been identified as abstract by the courts, such as –
Collecting information, analyzing it, and displaying certain results on the collection and analysis (Electric power Group);
Collecting and comparing known information (Classen);
Organizing information through mathematical correlations (Digitech); 
Data recognition and storage (Content Extraction);
Comparing new and stored information and using rules to identify options (SmartGene);
An algorithm for calculating parameters indicating an abnormal condition (Grams);
that are directed to mathematical concepts such as mathematical algorithms, mathematical relationships, mathematical formulas, and calculations (or Mathematical Relationships/Formulas  or Mathematical procedures for converting one form of mathematical representation to another) which the court has found as an abstract idea.

As to Step-2B test: result-NO (Well known in the Art).
The remainder of the claim limitations, e.g. “according to a frequency-first mapping, physical resource blocks”, are not abstract idea, however, the structure is not found to be significantly more since the structure is routine and conventional as the structure is well known in the art, as disclosed in the Zensol art for example, and the functions of the known structures are directed to adding insignificant extra-solution activity (e.g. mere data gathering or data outputting in conjunction with the abstract idea). Therefore, the claims are not directed to additional elements that amount to significantly more than judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et el. (US 2020/0162228 A1) in view of Akoum et al. (US 2019/0053270 A1), and further in view of Marinier et al. (US 2013/0039284 A1) (hereinafter Gao-Akoum-Marinier).

Regarding claim 26, Gao teaches, an apparatus comprising processing circuitry (Gao: ‘processor 810 [0133] & [Fig.8, block 810]), wherein the processing circuitry is configured to: generate a demodulation reference signal (DMRS) sequence (Gao: ‘DMRS generation’ [0067-0068]) based on a pseudo-noise (PN) sequence (Gao: ‘pseudo-noise (PN) sequence’ [0042]); and ….., ………for one or more physical resource blocks (PRBs) (Gao: ‘physical resource blocks configuration’ [0069]) and…., wherein initialization of the PN sequence (Gao: ‘initialization of PN sequence’ [0042])  is a function at least of a first value and one or more indices corresponding respectively to the one or more OFDM symbols, wherein the first value is one of a cell identity or a parameter for the CORESET (Gao: ‘the initial value for generating the RS (or DMRS) may be determined/ calculated with parameter related to: slot index, symbol index, cell identity…etc.’ [0041-0045,0119]). 
Gao does not explicitly disclose, map the DMRS sequence onto resource elements (REs) of a control resource set (CORESET)..; one or more orthogonal frequency division multiplexing (OFDM) symbols; 
However, Akoum et al. teaches in an analogous art, [0019] In one aspect, a different search space per CORESET group may be defined, such that the time/frequency resources containing search spaces for control channel resource sets per CORESET group are configured differently according to the quality of service requirements of the usage scenario corresponding to each CORESET group. [0020] In another aspect, different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group. For example, there are different DMRS configuration patterns defined for data demodulation in NR. At least one of these configurations supports a front-loaded DMRS pattern, in which front-loaded DMRS is mapped over one or two adjacent OFDM symbols. Additional DMRS patterns can be configured for the latter part of the slot. As a more particular example, assuming that there is a set of four4 possible DMRS patterns configurations, each CORESET group can be configured with a subset of configurations out of this set. One DMRS configuration can be defined for CORESET group 1, while three candidate configurations can be defined for CORESET group 2 to choose from. This depends on the number of ports, the number of layers for the MIMO scheme, and the desired performance per usage scenario. [0038] As represented in FIG. 2, a CORESET 224 is comprised of resource element groups (REGS), which in turn are made up of resource elements (not individually shown). As represented in the CORESET 222, resource element groups can represent PDCCH candidates, which, for example, can be present in the first OFDM (Orthogonal frequency-division multiplexing) symbol, the second OFDM symbol, or span OFDM symbols. A CORESET group 226 combines the information of two or more CORESETS, e.g., the CORESET 222 and 224 in FIG. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao’s teachings of ‘reference signal configuration’ with Akoum’s teaching of ‘configurable groups of control channel resource sets’ to provide a system in which multiple control channel resource sets (CORESETs) are configured into a CORESET group. The CORESET group may be associated with a usage scenario/quality of service requirement, and used by user equipment to decode downlink control information corresponding to that usage scenario. By doing so, different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group. For example, there are different DMRS configuration patterns defined for data demodulation in NR. At least one of these configurations supports a front-loaded DMRS pattern, in which front-loaded DMRS is mapped over one or two adjacent OFDM symbols.
Gao-Akoum does not explicitly disclose, .. according to a frequency first mapping,..
However, Marinier et al. teaches in an analogous art, [0132] A REG and/or E-REG may correspond to a defined subset of REs within a single PRB (e.g., within a single time slot), within a PRB pair (e.g., same set of subcarriers over both time slots), or within a VRB or VRB pair. For example, an E-REG may include a set of consecutive REs in the time domain for a given subcarrier, a set of consecutive REs in the frequency domain for a given time (e.g., one or more OFDM symbols), and/or a block of REs (for more than one time and subcarrier) which may be ordered time first, frequency second or frequency first, time second. Certain REs which may be used for the transmission of reference signals such as CRS or DM-RS may be omitted (or skipped) and/or may not be included in an E-REG. [0150] In an example, E-CCE numbering may increase in time domain first for RB-pairs defined for downlink control channel (time-first mapping). Time first mapping of E-CCEs is shown for RB-pair 800 and RB-pair 810 in FIG. 8. In another example, E-CCE numbering may increase in the frequency domain first within the PRB-pairs defined for downlink control channel (frequency first mapping). The reference signals (e.g., UE-specific reference signals/DM-RS) may be located in the edge of an E-CCE. For example, the location of the DM-RSs may define the edges of an E-CCE. In an example, the reference signals may be located in the same REs as those corresponding to at least one of antenna ports 5 or 7 to 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao-Akoum’s teachings of ‘reference signal configuration, and configurable groups of control channel resource sets’ with Marinier’s teaching of ‘enhanced control channel’ to provide a method for sending and receiving an enhanced downlink control channel. The method may include using the control channel information to receive a shared channel. By doing so new control channel elements may be defined, and enhanced control channel state information (CSI) feedback may be utilized.

Regarding claim 27, Gao-Akoum-Marinier teaches, the apparatus of claim 26, wherein a length of the DMRS sequence is determined based on a number of said one or more PRBs multiplied by a number of said REs per resource element group (REG), wherein the number of DMRS REs per REG is 3 (Gao: ‘configuration of DMRS sequence’ [0061,0067]).  

Regarding claim 28, Gao-Akoum-Marinier teaches, the apparatus of claim 26, wherein elements of the DMRS sequence are mapped to every fourth subcarrier in the one or more PRBs (Gao: ‘subcarrier configuration’ [0057]). 

Regarding claim 29, Gao-Akoum-Marinier teaches, the apparatus of claim 26, wherein a common PRB indexing is used for a given subcarrier spacing within the CORESET (Gao: ‘subcarrier spacing value configuration’ [0057]).  

Regarding claim 30, Gao-Akoum-Marinier teaches, the apparatus of claim 26, wherein, when the parameter for the CORESET is configured, the first value is the parameter, and otherwise the first value is the cell identity (Gao: ‘cell identity [0041-0045,0119]).

Regarding claim 31, Gao-Akoum-Marinier teaches, the apparatus of claim 26, wherein the initialization of the PN sequence is further a function of a slot index (Gao: ‘initialization of the PN sequence is slot index’ [0041-0045,0119]). 

Regarding claim 32, Gao-Akoum-Marinier teaches, an apparatus comprising processing circuitry (Gao: ‘processor 810 [0133] & [Fig.8, block 810]), wherein the processing circuitry is configured to: receive a downlink signal from a control resource set (CORESET) (Gao: ‘received generated DMRS sequence’ [0067-0068]), ……;……, onto resource elements occurring in one or more physical resource blocks (PRBs) (Gao: ‘physical resource blocks configuration’ [0069]) and…; recover the DMRS sequence from the downlink signal (Gao: [0041-0045,0119, abstract]).
Gao does not explicitly disclose, wherein a demodulation reference signal (DMRS) sequence has been mapped,..; 
one or more Orthogonal Frequency Division Multiplexing (OFDM) symbols of the CORESET; 
However, Akoum et al. teaches in an analogous art, [0019] In one aspect, a different search space per CORESET group may be defined, such that the time/frequency resources containing search spaces for control channel resource sets per CORESET group are configured differently according to the quality of service requirements of the usage scenario corresponding to each CORESET group. [0020] In another aspect, different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group. For example, there are different DMRS configuration patterns defined for data demodulation in NR. At least one of these configurations supports a front-loaded DMRS pattern, in which front-loaded DMRS is mapped over one or two adjacent OFDM symbols. Additional DMRS patterns can be configured for the latter part of the slot. As a more particular example, assuming that there is a set of four4 possible DMRS patterns configurations, each CORESET group can be configured with a subset of configurations out of this set. One DMRS configuration can be defined for CORESET group 1, while three candidate configurations can be defined for CORESET group 2 to choose from. This depends on the number of ports, the number of layers for the MIMO scheme, and the desired performance per usage scenario. [0038] As represented in FIG. 2, a CORESET 224 is comprised of resource element groups (REGS), which in turn are made up of resource elements (not individually shown). As represented in the CORESET 222, resource element groups can represent PDCCH candidates, which, for example, can be present in the first OFDM (Orthogonal frequency-division multiplexing) symbol, the second OFDM symbol, or span OFDM symbols. A CORESET group 226 combines the information of two or more CORESETS, e.g., the CORESET 222 and 224 in FIG. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao’s teachings of ‘reference signal configuration’ with Akoum’s teaching of ‘configurable groups of control channel resource sets’ to provide a system in which multiple control channel resource sets (CORESETs) are configured into a CORESET group. The CORESET group may be associated with a usage scenario/quality of service requirement, and used by user equipment to decode downlink control information corresponding to that usage scenario. By doing so, different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group. For example, there are different DMRS configuration patterns defined for data demodulation in NR. At least one of these configurations supports a front-loaded DMRS pattern, in which front-loaded DMRS is mapped over one or two adjacent OFDM symbols.
Gao-Akoum does not explicitly disclose, ..according to a frequency-first mapping,..
However, Marinier et al. teaches in an analogous art, [0132] A REG and/or E-REG may correspond to a defined subset of REs within a single PRB (e.g., within a single time slot), within a PRB pair (e.g., same set of subcarriers over both time slots), or within a VRB or VRB pair. For example, an E-REG may include a set of consecutive REs in the time domain for a given subcarrier, a set of consecutive REs in the frequency domain for a given time (e.g., one or more OFDM symbols), and/or a block of REs (for more than one time and subcarrier) which may be ordered time first, frequency second or frequency first, time second. Certain REs which may be used for the transmission of reference signals such as CRS or DM-RS may be omitted (or skipped) and/or may not be included in an E-REG. [0150] In an example, E-CCE numbering may increase in time domain first for RB-pairs defined for downlink control channel (time-first mapping). Time first mapping of E-CCEs is shown for RB-pair 800 and RB-pair 810 in FIG. 8. In another example, E-CCE numbering may increase in the frequency domain first within the PRB-pairs defined for downlink control channel (frequency first mapping). The reference signals (e.g., UE-specific reference signals/DM-RS) may be located in the edge of an E-CCE. For example, the location of the DM-RSs may define the edges of an E-CCE. In an example, the reference signals may be located in the same REs as those corresponding to at least one of antenna ports 5 or 7 to 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao-Akoum’s teachings of ‘reference signal configuration, and configurable groups of control channel resource sets’ with Marinier’s teaching of ‘enhanced control channel’ to provide a method for sending and receiving an enhanced downlink control channel. The method may include using the control channel information to receive a shared channel. By doing so new control channel elements may be defined, and enhanced control channel state information (CSI) feedback may be utilized.

Regarding claim 33, Gao-Akoum-Marinier teaches, the apparatus of claim 32, wherein the DMRS sequence is based on a pseudo-noise (PN) sequence, wherein an initialization of the PN sequence is based on a function at least of a first value and one or more indices corresponding respectively to the one or more OFDM symbols, wherein the first value is one of a cell identity or a parameter for the CORESET (Gao: ‘the initial value for generating the RS (or DMRS) may be determined/ calculated with parameter related to: slot index, symbol index, cell identity…etc.’ [0041-0045,0119]).  

Regarding claim 34, Gao-Akoum-Marinier teaches, the apparatus of claim 33, wherein the initialization of the PN sequence is further a function of a slot index (Gao: ‘initialization of the PN sequence is slot index’ [0041-0045,0119]).  

Regarding claim 35, Gao-Akoum-Marinier teaches, the apparatus of claim 32, wherein a length of the DMRS sequence is determined based at least in part on a maximum number of PRBs supported for a subcarrier spacing of the CORESET (Gao: ‘subcarrier spacing value configuration’ [0057]).  

Regarding claim 36, Gao-Akoum-Marinier teaches, the apparatus of claim 35, wherein said maximum number is derived from a number of common PRBs within a system bandwidth for the subcarrier spacing (Gao: ‘subcarrier spacing value configuration’ [0057]).  

Regarding claim 37, Gao-Akoum-Marinier teaches, the apparatus of claim 32, wherein a length of the DMRS sequence is determined based at least in part on the number of PRBs within a bandwidth part (BWP) that contains the CORESET (Gao: ‘DMRS sequence bandwidth part’ [0041, 0119]).     

Regarding claim 38, Gao-Akoum-Marinier teaches, the apparatus of claim 32, wherein the base station is an eNodeB of 3GPP Long Term Evolution (Gao: ‘eNodeB’ [0024]).     
  
Regarding claim 39, Gao-Akoum-Marinier teaches, the apparatus of claim 32, wherein the CORESET is configured by one or more higher layers of a protocol stack (Gao: ‘CORESET layer’ [0020, abstract]).     

Regarding claim 40, Gao-Akoum-Marinier teaches, the apparatus of claim 32, further comprising: a transceiver coupled to the processing circuitry, and configured to transmit and receive radio signals (Akoum: ‘transceiver’ [0023,0064,0070,0071]).     

Regarding claim 41, Gao-Akoum-Marinier teaches, an apparatus comprising processing circuitry (Gao: ‘processor 810 [0133] & [Fig.8, block 810]), wherein the processing circuitry is configured to: receive a downlink signal from a control resource set (CORESET) (Gao: ‘received generated DMRS sequence’ [0067-0068]), ……;……, onto resource elements occurring in one or more physical resource blocks (PRBs) (Gao: ‘physical resource blocks configuration’ [0069]) and…; recover the DMRS sequence from the downlink signal (Gao: [0041-0045,0119, abstract]).
Gao does not explicitly disclose, wherein a demodulation reference signal (DMRS) sequence has been mapped,..; 
one or more Orthogonal Frequency Division Multiplexing (OFDM) symbols of the CORESET; 
However, Akoum et al. teaches in an analogous art, [0019] In one aspect, a different search space per CORESET group may be defined, such that the time/frequency resources containing search spaces for control channel resource sets per CORESET group are configured differently according to the quality of service requirements of the usage scenario corresponding to each CORESET group. [0020] In another aspect, different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group. For example, there are different DMRS configuration patterns defined for data demodulation in NR. At least one of these configurations supports a front-loaded DMRS pattern, in which front-loaded DMRS is mapped over one or two adjacent OFDM symbols. Additional DMRS patterns can be configured for the latter part of the slot. As a more particular example, assuming that there is a set of four4 possible DMRS patterns configurations, each CORESET group can be configured with a subset of configurations out of this set. One DMRS configuration can be defined for CORESET group 1, while three candidate configurations can be defined for CORESET group 2 to choose from. This depends on the number of ports, the number of layers for the MIMO scheme, and the desired performance per usage scenario. [0038] As represented in FIG. 2, a CORESET 224 is comprised of resource element groups (REGS), which in turn are made up of resource elements (not individually shown). As represented in the CORESET 222, resource element groups can represent PDCCH candidates, which, for example, can be present in the first OFDM (Orthogonal frequency-division multiplexing) symbol, the second OFDM symbol, or span OFDM symbols. A CORESET group 226 combines the information of two or more CORESETS, e.g., the CORESET 222 and 224 in FIG. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao’s teachings of ‘reference signal configuration’ with Akoum’s teaching of ‘configurable groups of control channel resource sets’ to provide a system in which multiple control channel resource sets (CORESETs) are configured into a CORESET group. The CORESET group may be associated with a usage scenario/quality of service requirement, and used by user equipment to decode downlink control information corresponding to that usage scenario. By doing so, different demodulation reference signals (DMRS) configuration patterns sets may be used depending on the CORESET group. For example, there are different DMRS configuration patterns defined for data demodulation in NR. At least one of these configurations supports a front-loaded DMRS pattern, in which front-loaded DMRS is mapped over one or two adjacent OFDM symbols.
Gao-Akoum does not explicitly disclose, ..according to a frequency-first mapping,..
However, Marinier et al. teaches in an analogous art, [0132] A REG and/or E-REG may correspond to a defined subset of REs within a single PRB (e.g., within a single time slot), within a PRB pair (e.g., same set of subcarriers over both time slots), or within a VRB or VRB pair. For example, an E-REG may include a set of consecutive REs in the time domain for a given subcarrier, a set of consecutive REs in the frequency domain for a given time (e.g., one or more OFDM symbols), and/or a block of REs (for more than one time and subcarrier) which may be ordered time first, frequency second or frequency first, time second. Certain REs which may be used for the transmission of reference signals such as CRS or DM-RS may be omitted (or skipped) and/or may not be included in an E-REG. [0150] In an example, E-CCE numbering may increase in time domain first for RB-pairs defined for downlink control channel (time-first mapping). Time first mapping of E-CCEs is shown for RB-pair 800 and RB-pair 810 in FIG. 8. In another example, E-CCE numbering may increase in the frequency domain first within the PRB-pairs defined for downlink control channel (frequency first mapping). The reference signals (e.g., UE-specific reference signals/DM-RS) may be located in the edge of an E-CCE. For example, the location of the DM-RSs may define the edges of an E-CCE. In an example, the reference signals may be located in the same REs as those corresponding to at least one of antenna ports 5 or 7 to 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gao-Akoum’s teachings of ‘reference signal configuration, and configurable groups of control channel resource sets’ with Marinier’s teaching of ‘enhanced control channel’ to provide a method for sending and receiving an enhanced downlink control channel. The method may include using the control channel information to receive a shared channel. By doing so new control channel elements may be defined, and enhanced control channel state information (CSI) feedback may be utilized.

Regarding claim 42, Gao-Akoum-Marinier teaches, the apparatus of claim 41, wherein the DMRS sequence is based on a pseudo-noise (PN) sequence, wherein an initialization of the PN sequence is based on a function at least of a first value and one or more indices corresponding respectively to the one or more OFDM symbols, wherein the first value is one of a cell identity or a parameter for the CORESET (Gao: ‘the initial value for generating the RS (or DMRS) may be determined/ calculated with parameter related to: slot index, symbol index, cell identity…etc.’ [0041-0045,0119]).  

Regarding claim 43, Gao-Akoum-Marinier teaches, the apparatus of claim 42, wherein the initialization of the PN sequence is further a function of a slot index (Gao: ‘initialization of the PN sequence is slot index’ [0041-0045,0119]).

Regarding claim 44, Gao-Akoum-Marinier teaches, the apparatus of claim 41, wherein a length of the DMRS sequence is determined based at least in part on a maximum number of PRBs supported for a subcarrier spacing of the CORESET (Gao: ‘subcarrier spacing value configuration’ [0057]). 

Regarding claim 45, Gao-Akoum-Marinier teaches, the apparatus of claim 41, wherein a length of the DMRS sequence is determined based at least in part on the number of PRBs within a bandwidth part (BWP) that contains the CORESET (Gao: ‘DMRS sequence bandwidth part’ [0041, 0119]).   


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Lee et al. (US 2012/0176885 A1) teaches a method and apparatus for transmitting a reference signal. In a base station apparatus for transmitting a reference signal in a wireless communication system, a processor generates the same scrambling sequence for resource elements (REs) allocated to each layer for reference signal transmission, and spreads or covers Walsh codes such that scrambling sequences generated for the resource elements can be orthogonal to each other on a time axis, in order to generate a reference signal sequence. Here, the Walsh code spreading or covering by the processor is applied on a frequency axis on the basis of a plurality of resource blocks (RBs) or on the basis of a pair of resource blocks, such that mutually different sequences having mutually different sequence values can be mapped between resource blocks or between pairs of resource blocks. A transmission module transmits the reference signal, to which the thus-generated reference signal sequence is applied, to user equipment via each layer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112